Filed 7/24/14 P. v. Ridge CA2/1
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                         DIVISION ONE


THE PEOPLE,                                                                   B255362

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. VA040116)
          v.

JAMES D. RIDGE,

          Defendant and Appellant.


          APPEAL from an order of the Superior Court of Los Angeles County. William C.
Ryan, Judge. Affirmed.
          Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
          No appearance for Plaintiff and Respondent.
                                           ____________________________
       Defendant James D. Ridge appeals from an order denying his petition for recall of
his sentence pursuant to Penal Code section 1170.126, added by Proposition 36, the
Three Strikes Reform Act of 2012. We conclude defendant is ineligible for resentencing
under the statute because one of his prior convictions was for a violent felony.
                                      BACKGROUND
       In 1997, defendant was convicted of possession of methamphetamine. (Health &
Saf. Code, § 11377, subd. (a).) The trial court sentenced him to a third strike term of 25
years to life.
       On June 19, 2013, defendant filed a petition for recall of sentence pursuant to
                                1
Penal Code section 1170.126, alleging his commitment offense was not a serious or
violent felony. The trial court denied the petition, explaining one of defendant’s prior
convictions was for forcible rape (§ 261(2)), which is a disqualifying offense pursuant to
section 667, subdivision (e)(2)(C)(iv)(I) and made defendant ineligible for resentencing
pursuant to section 1170.126, subdivision (e)(3).
       Defendant filed a timely appeal and we appointed counsel to represent him. After
examination of the record, counsel filed an opening brief raising no issues and asking this
court to independently review the record pursuant to People v. Wende (1979) 25 Cal. 3d
436, 441. On May 29, 2014, we sent letters to defendant and appointed counsel, directing
counsel to forward the appellate record to defendant and advising defendant that within
30 days he could personally submit any contentions or issues he wished us to consider.
To date he has not responded.
                                        DISCUSSION
1. Appealability
       Proposition 36, known as the Three Strikes Reform Act of 2012, was approved on
November 6, 2012, and went into effect the next day. It amended sections 667 and
1170.12 so that an indeterminate term of 25 years to life in prison is applied only where


       1
           All further statutory references are to the Penal Code unless otherwise indicated.


                                               2
the third strike offense is a serious or violent felony or the prosecution pleads and proves
an enumerated factor. (§§ 667, subd. (e)(2)(C), 1170.12, subd. (c)(2)(C).)
       Proposition 36 also created section 1170.126, which provides a procedure for
resentencing “persons presently serving an indeterminate term of imprisonment” under
the “Three Strikes” law “whose sentence under this act would not have been an
indeterminate life sentence.” (§ 1170.126, subd. (a).) Such a person may file a petition
to recall his or her sentence and be sentenced as a second strike offender. (§ 1170.126,
subd. (b).) An inmate is eligible for such resentencing if none of his or her commitment
offenses constituted serious or violent felonies. (§ 1170.126, subd. (e).) The statute does
not address review of a trial court’s denial of a petition filed pursuant to section
1170.126.
       In People v. Hurtado (2013) 216 Cal. App. 4th 941, 945 (rev. granted July 31,
2013) we held that a trial court’s order denying a section 1170.126 petition to recall a
sentence is appealable. Our Supreme Court granted review of that and another opinion,
Teal v. Superior Court (2013) 217 Cal. App. 4th 308, 310 (rev. granted July 31, 2013), to
determine whether such an order is appealable.
       Until the Supreme Court instructs otherwise, we will continue to treat a trial
court’s ruling on a petition to recall a sentence as appealable.
2. Defendant’s disqualifying conviction
       On February 18, 1988, defendant was convicted of forcible rape, a violent felony.
(§ 667.5, subd. (c)(3).) A person who has suffered a prior violent felony conviction is
ineligible for resentencing. (§ 667, subd. (e)(2)(C)(iv)(I).) Accordingly, the trial court
properly denied defendant’s petition to recall his sentence.




                                              3
                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.



                                                              CHANEY, J.


We concur:



             ROTHSCHILD, P. J.



                          *
             MILLER, J.




      *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                            4